DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/14/22.
Applicant’s election without traverse of Group I in the reply filed on 3/14/22 is acknowledged.
Drawings
The drawings were received on 4/19/21.  These drawings are not accepted.
Replacement figure 6 introduces a member between section 52 and clip 70 that was not present in the originally filed drawings or the drawings found in the provisional application.
The drawings are objected to because of the following:
The drawings must be reasonably free from erasures and must be free from alterations, overwriting, interlineations, folds, and copy marks. See Figure(s) 2- 3.
The drawings have a line quality that is too light to be reproduced (weight of all lines and letters must be heavy enough to permit adequate reproduction) or text that is illegible (reference characters, sheet numbers, and view numbers must be plain and legible) See Figure(s) 2-6.
The drawings must be made on paper that has a white background (see 37 CFR 1.84(e)). For example, drawings on graph paper, lined paper, or paper that has a non-white background are not acceptable. The photograph should be replaced with a line drawing as a photograph is typically not of sufficient quality so that all details in the photograph is reproducible in a printed patent.  See Figure(s) 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to clam 1: Lines 10-17 of the claim, it’s unclear as to how both a first mounting shelf and second mounting shelf extend from the first section of the upright wall (emphasis added).  As shown in figure 2, the first mounting shelf 40 extends from section 32 and the second mounting shelf 50 extends from section 52. Line 22, it’s unclear if the limitation “a plurality of solar panels” is referencing the previously recited solar panels found in line 1.  For the purpose of examination, the are considered to be the same solar panels.  Line 27, it’s unclear if the limitation “a plurality of solar panel clamps” is referencing the previously recited solar clamp found in line 2.  For the purpose of examination, they are considered to be the same solar clamps. Lines 28-29, the limitation “the mounting shelves of the elongated purlins” lacks sufficient antecedent basis.  Note that the claim does not indicate that lines 3-21 are directed to the purlins.  Examiner suggests amending line 3 of the claim to recite –each elongated purlin formed from a single strip of sheet metal folded to comprise:--.
With regard to claim 2: Lines 4-5, the limitation “the upright wall of one of the plurality of purlins” lacks sufficient antecedent basis. Line 6, the limitation “the purlin” lacks sufficient antecedent basis.   Examiner suggests amending the limitation to recite --the respective purlin--.
With regard to claim 4: Line 5, the limitation “the plate” lacks antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the attachment plate--.
With regard to claim 5: Line 4, the limitation “the plate” lacks antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the attachment plate--.
With regard to claim 6: Line 3, it’s unclear if the “elongated purlins” is referencing the previously recited purlins.  For the purpose of examination, there are considered to be the same purlins.  Lines 21-26, the scope of the claim is unclear.  In particular, it’s unclear as to how a first portion of a second mounting shelf extends perpendicular from the second portion of the upper upright portion while a second portion of the second mounting shelf overlies the first portion of the second mounting  shelf (emphasis added).  Examiner submits that it appears the second portion of the second mounting shelf extends perpendicular from the second portion of the upper upright portion.  Line 28, it appears the limitation “the second portion” should be directed to --the first portion--.  As previously noted, the second portion overlies the first portion.  Line 36, it’s unclear if the limitation “a plurality of solar panels” is referencing the previously recited solar panels found in line 1.  For the purpose of examination, they are considered to be the same solar panels.  Line 41, it’s unclear if the limitation “a plurality of solar panel clamps” is referencing the previously recited solar clamps found in line 2.  For the purpose of examination, they are considered to be the same solar clamps.
With regard to claim 7: Line 6, the limitation “the purlin” lacks sufficient antecedent basis.   Examiner suggests amending the limitation to recite --the respective purlin--.
With regard to claim 9: Line 5, the limitation “the plate” lacks antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the attachment plate--.
With regard to claim 10: Line 4, the limitation “the plate” lacks antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the attachment plate--.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed solar panels coupled to elongated purlins by solar panel clamps is not adequately taught or suggested in the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to solar panels, purlins and/or clamps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633